WAIVER AND AMENDMENT TO SENIOR SECURED NOTE
 
THIS WAIVER AND AMENDMENT TO SENIOR SECURED NOTE (this “Agreement”) is made as
of May 15, 2008, among Sonterra Resources, Inc. (f/k/a River Capital Group,
Inc.) (the “Company”), the Subsidiaries and The Longview Fund, L.P. (“Buyer”).
Any capitalized terms used but not otherwise defined herein shall have the
meaning given thereto in the Note (as defined below) or, if not defined in the
Note, in the Exchange Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Company and Buyer and entered into that certain Securities Exchange
and Additional Note Purchase Agreement, dated as of August 3, 2007 (as amended
by that certain February 2008 Amendment Agreement, dated as of February 14,
2008, and as may be further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Exchange Agreement”), pursuant to
which the Company issued to Buyer an RCGI Note, dated February 14, 2008, in an
original principal amount of $2,000,000 (such note, together with any promissory
notes or other securities issued in exchange or substitution therefor or
replacement thereof, and as any of the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Note”);
 
WHEREAS, as of December 31, 2007, the last day of the year covered by the
Company’s annual report on Form 10-KSB filed with the SEC on April 14, 2008 (the
“10-KSB”), (i) the Total Proved Reserves were less than the Required Total
Proved Reserves as of such date, and (ii) the PRV Ratio was less than the
Required PRV Ratio as of such date, meaning that there was a Financial Covenant
Test Failure as of December 31, 2007 (the “December Failure”);
 
WHEREAS, as of March 31, 2008, the last day of the three-month period to be
covered by the Company’s quarterly report on Form 10-Q to be filed with the SEC
on or about May 15, 2008 (the “March 10-Q”), (i) the Revenue from the sale of
hydrocarbons and the provision of related services for the three-month period
ending on such date was less than the Required Revenue as of such date, (ii) the
Total Proved Reserves were less than the Required Total Proved Reserves as of
such date, and/or (iii) the PRV Ratio was less than the Required PRV Ratio as of
such date, meaning that, following the filing of the March 10-Q, there would be
another Financial Covenant Test Failure (the “March Failure”);
 
WHEREAS, pursuant to the Section 3(b)(i) of the Note, as a result of the
December Failure, the Company was required to pay Buyer an amount equal to
Buyer’s Pro Rata Financial Covenant Test Failure Amount as of December 31, 2007
(the “December Failure Amount”), but the Company has not made such payment;
 
WHEREAS, pursuant to Section 3(b)(i) of the Note, as a result of the March
Failure, following the filing of the March 10-Q, the Company would be required
to pay Buyer an amount equal to Buyer’s Pro Rata Financial Covenant Test Failure
Amount as of March 31, 2008 (the “March Failure Amount”);
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Company’s failure to pay the December Failure Amount constitutes an
Event of Default pursuant to Section 4(a)(i) of the Note (the “December
Default”); and
 
WHEREAS, in light of the current condition of the Company, the Company and Buyer
hereby deem it advisable and in the best interests of the parties to amend the
Note and take other actions, all as provided herein.
 
NOW, THEREFORE, in consideration of the agreements, provisions and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the undersigned agrees as
follows:
 
1.  Amendment to the Note and Form of Note.
 
a.  Buyer hereby agrees with the Company that, as of the date first above
written, the definition of “Financial Covenant Test Failure Amount” contained in
Section 2 of each of the Note and the form of note attached to the Exchange
Agreement as Exhibit A (for purposes of Additional RCGI Notes) is hereby amended
by adding the following at the end thereof:
 
“; provided, however, that solely for purposes of determining the Financial
Covenant Test Failure Amount as of a determination date from and including March
31, 2008 through and including December 31, 2008, (X) the Required Revenue as of
such date shall be deemed to be $50,000, (Y) the Required Total Proved Reserves
as of such date shall be deemed to be 0.70 BCFE, and (Z) the Required PRV Ratio
as of such date shall be deemed to be 0.75; and, provided, further, that, if any
of the products calculated pursuant to clauses (i), (ii) and (iii) of this
definition is less than zero (0), such product shall, for purposes of
determining the Financial Covenant Test Failure Amount, be deemed to be zero
(0).”
 
b.  As amended hereby, the Note remains in full force and effect.
 
2.  Limited Waivers.
 
a.  Buyer hereby waives (i) the Company’s obligation to pay, and Buyer’s right
to receive, the mandatory prepayment due pursuant to Section 3(b)(i) of the Note
with respect to the December Failure Amount and (ii) the occurrence of the
December Default.
 
b.  Solely for purposes of the Company’s issuance and sale to Buyer of up to an
aggregate of $750,000 in principal amount of Additional RCGI Notes in accordance
with, and subject to the terms and conditions of, the Exchange Agreement, Buyer
hereby waives: (i) the Additional Note Issuance Amount Limitation set forth in
clause (B) of Section 1(b) of the Exchange Agreement to the extent (and only to
the extent) relating to the PRV Ratio at December 31, 2007, (ii) the Company’s
failure to satisfy the Additional Sale Notice Election Conditions set forth in
clauses (i)(Y), (ii) and (vi) of Section 1(d) of the Exchange Agreement to the
extent (and only to the extent) resulting from the December Failure and there
having been a Financial Covenant Test Failure at December 31, 2007 and March 31,
2008.
 
 
2

--------------------------------------------------------------------------------

 
c.  The limited waivers set forth in Sections 2(a) and 2(b) hereof are not, nor
shall be deemed to be, a waiver under any other circumstance or a waiver of any
other condition, requirement, provision or breach of any provision of any RCGI
Note, this Agreement, the Exchange Agreement or any other agreement or
instrument, and shall not be deemed to establish a custom or course of dealing.
 
3.  Representations and Warranties of the Company. The Company represents and
warrants to Buyer that:
 
a.  Authorization; Enforcement; Validity. Each of the Company and the
Subsidiaries has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the RCGI Notes (as amended hereby)
and the other Transaction Documents. The execution and delivery of this
Agreement has been duly authorized by the board of directors of the Company, and
no further consent or authorization is required by the Company, the Subsidiaries
or their respective boards of directors or stockholders. This Agreement has been
duly executed and delivered by each of the Company and the Subsidiaries, and
each of this Agreement and the Note constitutes a valid and binding obligation
of the Company and each of the Subsidiaries (as applicable), enforceable against
the Company and each of the Subsidiaries (as applicable) in accordance with its
terms.
 
b.  No Conflicts. The execution and delivery of this Agreement by each of the
Company and the Subsidiaries, the performance by each of the Company and the
Subsidiaries (as applicable) of its obligations hereunder and under the RCGI
Notes (as amended hereby) and the other Transaction Documents, and the
consummation by the Company and the Subsidiaries (as applicable) of the
transactions contemplated hereby and thereby have not and will not (i) result in
a violation of the certificate of incorporation or the bylaws of the Company or
the or the organizational documents of any of the Subsidiaries; (ii) conflict
with, or constitute a breach or default (or an event which, with the giving of
notice or lapse of time or both, constitutes or would constitute a breach or
default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, or other remedy with respect to, any agreement,
indenture or instrument to which the Company or any of the Subsidiaries is a
party; or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or any of the Subsidiaries or by which any property or
asset of the Company or any of the Subsidiaries is bound or affected. Neither
the Company nor any of the Subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under, or contemplated by,
this Agreement in accordance with the terms hereof.
 
c.  No Violation of Security Documents. Neither the Company nor any of the
Subsidiaries has breached or violated any of the provisions of the Security
Documents or taken any action that would impair, or otherwise adversely affect,
the rights of Buyer or the Collateral Agent under the Security Documents or
otherwise with respect to the Collateral (as defined in the Security Documents).
 
 
3

--------------------------------------------------------------------------------

 
4.  Representations and Warranties of Buyer. Buyer hereby represents and
warrants to the Company that (a) Buyer is a validly existing limited partnership
and has the requisite partnership power and authority to enter into and perform
its obligations under this Amendment, and (b) this Amendment has been duly and
validly authorized, executed and delivered on behalf of Buyer and is a valid and
binding agreement of Buyer, enforceable against Buyer in accordance with its
terms.
 
5.  Acknowledgement of the Company.Each of the Company and the Subsidiaries
hereby irrevocably and unconditionally acknowledges, affirms and covenants to
Buyer that:
 
a.  Buyer is not in default under any of the Transaction Documents nor otherwise
has breached any obligations to the Company or any of the Subsidiaries; and
 
b.  there are no offsets, counterclaims or defenses to the Liabilities (as such
term is defined in the Security Agreement), including the liabilities and
obligations of the Company under the Exchange Agreement (as amended hereby), or
to the rights, remedies or powers of Buyer in respect of any of the Liabilities
or any of the Transaction Documents, and the Company agrees not to interpose
(and does hereby waive and release) any such defense, set-off or counterclaim in
any action brought by such Buyer with respect thereto.
 
6.  Disclosure of Transactions and Other Material Information. On or prior to
5:30 p.m., New York City time, on the fourth (4th) Business Day following the
date hereof, the Company shall file a Form 8-K (the “Form 8-K”) with the SEC,
describing this Amendment, and the transactions contemplated thereby, providing
any other information required to be disclosed pursuant to the rules and
regulations of the SEC, and including as an exhibit this Amendment, in the form
required by the 1934 Act. From and after the filing of this Form 8-K with the
SEC, Buyer shall not be in possession of any material nonpublic information
received from the Company, any of the Subsidiaries or any of their respective
officers, directors, employees, agents or Affiliates. The Company shall provide
Buyer and its counsel with a reasonable opportunity to review and comment upon
the Form 8-K prior to the filing thereof.
 
7.  Issuance of Amended and Restated Note. Promptly following the date hereof,
and in no event later than three (3) Business Days following the date hereof,
the Company shall issue to Buyer an amended and restated RCGI Note, in a form
acceptable to Buyer, reflecting the terms of the Note as amended hereby (the
“New Note”). Upon the issuance by the Company to Buyer of the New Note, the Note
previously held by Buyer (the “Original Note”) will be void and of no further
force and effect, and Buyer shall promptly return the Original Note to the
Company for cancellation.
 
8.  Expenses. In accordance with Section 4(i) of the Exchange Agreement,
contemporaneously with the execution and delivery of this Amendment, the Company
shall reimburse Buyer for all of its out-of-pocket fees, costs and expenses,
including attorneys’ fees and expenses, incurred in connection with the
drafting, negotiation and execution of this Amendment.
 
9.  Reservation of Rights. Except as specifically set forth in Section 2, Buyer
has not waived (a) any breach, default or event of default that may be
continuing under any of the Transaction Documents or (b) any of Buyer’s rights
or remedies arising from any such breach, default or event of default or
otherwise available under the Transaction Documents or at law or in equity.
Buyer expressly reserves all such rights and remedies.
 
 
4

--------------------------------------------------------------------------------

 
10.  Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The successors and assigns of such entities shall include
their respective receivers, trustees or debtors-in-possession.
 
11.  Further Assurances. The Company hereby agrees from time to time, as and
when requested by Buyer, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements, including secretary’s
certificates, stock powers and irrevocable transfer agent instructions, and to
take or cause to be taken such further or other action, as Buyer may reasonably
deem necessary or desirable in order to carry out the intent and purposes of
this Agreement, the RCGI Notes (as amended hereby) and the other Transaction
Documents.
 
12.  Rules of Construction. All words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter, and the use of
the word “including” in this Agreement shall be by way of example rather than
limitation. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
 
13.  Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
5

--------------------------------------------------------------------------------

 
14.  Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party. In the event that any signature to this Agreement
or any amendment hereto is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. No party hereto shall raise the use of
a facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that such
signature was transmitted or communicated through the use of a facsimile machine
or e-mail delivery of a “.pdf” format data file as a defense to the formation or
enforceability of a contract, and each party hereto forever waives any such
defense.
 
15.  Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
 
16.  Merger. This Agreement, the Exchange Agreement, the RCGI Notes (as amended
hereby) and the other Transaction Documents represent the final agreement of
each of the parties hereto with respect to the matters contained herein and may
not be contradicted by evidence of prior or contemporaneous agreements, or prior
or subsequent oral agreements, among any of the parties hereto.
 
17.  Ratification by Guarantors. By execution hereof, each of the Subsidiaries
hereby acknowledges and agrees that it has reviewed this Agreement and hereby
ratifies and confirms its respective obligations under the Transaction
Documents, including the Note and the other RCGI Notes (each as amended hereby).
 
[Remainder of page intentionally left blank; Signature page follows]
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Waiver and Amendment to Senior Secured Note has been
duly executed and delivered by each of the undersigned as of the date first
above written.
 

 
SONTERRA RESOURCES, INC.
         
By:      /s/ Michael J. Pawelek                           
Name: Michael J. Pawelek
Title:   President and Chief Executive Officer
         
SONTERRA OIL & GAS, INC.
         
By:      /s/ Michael J. Pawelek                           
Name: Michael J. Pawelek
Title:   President and Chief Executive Officer
   

 

 
SONTERRA OPERATING, INC.
         
By:      /s/ Wayne A. Psencik                           
Name: Wayne A. Psencik
Title:   President
   




 
THE LONGVIEW FUND, L.P., a
California limited partnership
 
By:     Viking Asset Management, LLC
Its:      Investment Adviser
 
By:      /s/ S. Michael Rudolph                         
Name: S. Michael Rudolph
Title:   Chief Financial Officer
   


